Name: Commission Implementing Regulation (EU) 2016/963 of 16 June 2016 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  air and space transport;  transport policy
 Date Published: nan

 17.6.2016 EN Official Journal of the European Union L 160/50 COMMISSION IMPLEMENTING REGULATION (EU) 2016/963 of 16 June 2016 amending Regulation (EC) No 474/2006 as regards the list of air carriers which are subject to an operating ban within the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air passengers of the identity of the operating carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the list of air carriers which are subject to an operating ban within the Union, referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, certain Member States and the European Aviation Safety Agency (EASA) communicated to the Commission information that is relevant in the context of updating that list. Relevant information was also communicated by third countries and international organisations. On the basis of that information, the list should be updated. (3) The Commission informed all air carriers concerned, either directly or through the authorities responsible for their regulatory oversight, about the essential facts and considerations which would form the basis for a decision to impose an operating ban on them within the Union or to modify the conditions of an operating ban imposed on an air carrier which is included in the list. (4) The Commission gave the air carriers concerned the opportunity to consult the documents provided by the Member States, to submit written comments and to make an oral presentation to the Commission and to the Committee established by Council Regulation (EEC) No 3922/1991 (3) (Air Safety Committee). (5) The Commission has updated the Air Safety Committee on the on-going joint consultations, in the framework of Regulation (EC) No 2111/2005 and Commission Regulation (EC) No 473/2006 (4), with the competent authorities and air carriers of Angola, Botswana, Georgia, the Republic of Guinea, India, Indonesia, Iran, Kazakhstan, Madagascar, Mozambique, Sudan, Taiwan, Thailand and Zambia. The Commission also provided information to the Air Safety Committee on the aviation safety situation in Afghanistan, Iraq, Kyrgyz Republic, Lebanon, Nepal, Pakistan, Ukraine and Zimbabwe and on the technical consultations with the Russian Federation. (6) EASA presented to the Commission and the Air Safety Committee the results of the analysis of audit reports carried out by the International Civil Aviation Organisation (ICAO) in the framework of ICAO's Universal Safety Oversight Audit Programme. In this context, Member States were invited to prioritise ramp inspections on air carriers licensed by states in respect of which Significant Safety Concerns (SSC) have been identified by ICAO or in respect of which EASA concluded that there are significant deficiencies in the safety oversight system. In addition to the consultations undertaken by the Commission under Regulation (EC) No 2111/2005, the prioritisation of ramp inspections will allow the acquisition of further information regarding the safety performance of the air carriers licensed in those states. (7) EASA also informed the Commission and the Air Safety Committee of the results of the analysis of ramp inspections carried out under the Safety Assessment of Foreign Aircraft programme (SAFA) in accordance with Commission Regulation (EU) No 965/2012 (5). (8) In addition, EASA informed the Commission and the Air Safety Committee about the technical assistance projects carried out in states affected by measures or monitoring under Regulation (EC) No 2111/2005. It provided information on the plans and requests for further technical assistance and cooperation to improve the administrative and technical capability of civil aviation authorities, with a view to helping resolve any non-compliance with applicable international civil aviation standards. Member States were invited to respond to such requests on a bilateral basis, in coordination with the Commission and EASA. In this regard, the Commission underlined the usefulness of providing information to the international aviation community, particularly through ICAO's Safety Collaborative Assistance Network (SCAN) database, on technical assistance provided by the Union and its Member States to improve aviation safety around the world. (9) Eurocontrol provided the Commission and the Air Safety Committee with an update on the status of the SAFA alarming function and on the current statistics for alert messages for banned air carriers. Union air carriers (10) Following the analysis by EASA of information resulting from ramp inspections carried out on aircraft of Union air carriers or from standardisation inspections carried out by EASA, as well as specific inspections and audits carried out by national aviation authorities, several Member States have taken certain enforcement measures and informed the Commission and the Air Safety Committee about those measures. Norway informed the Commission and the Air Safety Committee about actions it had taken with regard to the air carrier Airwing A/S. (11) Member States reiterated their readiness to act as necessary should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance by Union air carriers with the appropriate safety standards. Air carriers from Angola (12) Regulation (EC) No 474/2006 allows air carrier TAAG Angola Airlines, certified in Angola, to operate into the Union four aircraft of type Boeing 737-700 with registration marks D2-TBF, D2-TBG, D2-TBH and D2-TBJ, three aircraft of type Boeing 777-200 with registration marks D2-TED, D2-TEE and D2-TEF, and three aircraft of type Boeing 777-300 with registration marks D2-TEG, D2-TEH and D2-TEI. (13) TAAG Angola Airlines has submitted on 25 April 2016, through the competent authorities of Angola, the Instituto Nacional da AviaÃ §Ã £o Civil (INAVIC), a request to add a new aircraft of type Boeing 777-300, with registration mark D2-TEJ, and a new aircraft of type Boeing 737-700, with registration mark D2-TBK, to Annex Ã  to Regulation (EC) No 474/2006. (14) In the context of its third country operator authorisation under Commission Regulation (EU) No 452/2014 (6), TAAG Angola Airlines has been engaged in a continuous dialogue with EASA since November 2014 and has been supplying factual and detailed data on their fleet of aircraft and operations. This process culminated in a TCO on-site audit which took place from 1 to 3 February 2016. The audit team raised a limited number of level-2 findings and one observation pursuant to Part-TCO. TAAG Angola Airlines has submitted a corrective action plan to EASA, which was accepted, and the findings are being resolved. (15) The continuous dialogue that has been established with TAAG Angola Airlines, the detailed and accurate data that TAAG Angola Airlines provided on its fleet and its operations, as well as the positive outcome of the TCO on-site audit, all indicate that TAAG Angola Airlines is capable of operating its Boeing 737-700, Boeing 777-200 and 777-300 aircraft in accordance with international safety standards. Therefore, the Commission considers it appropriate, in addition to granting the request from TAAG Angola Airlines, to partially alleviate the current ban, by allowing TAAG Angola Airlines to operate into the Union with any aircraft of the types Boeing 737-700, Boeing 777-200 and Boeing 777-300 in its fleet. (16) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to include all aircraft of type Boeing 737-700 as well as all aircraft of type Boeing 777-200 and 777-300 of TAAG Angola Airlines in Annex B to Regulation (EC) No 474/2006 as aircraft which are allowed to operate into the Union. (17) Member States are to continue to verify effective compliance by TAAG Angola Airlines with the relevant safety standards, through the prioritisation of ramp inspections to be carried out on aircraft of this air carrier, pursuant to Regulation (EU) No 965/2012. Air carriers from Botswana (18) The Civil Aviation Authority of Botswana (CAAB) provided information on the progress of the resolution of the SSCs and other ICAO findings in a letter of 23 December 2015 to the Commission. The results of the ICAO Coordinated Validation Mission are an improvement of the effective implementation of international safety standards up to 71 %. Based on this result, ICAO confirmed on 31 December 2015 that both SSCs have been resolved. The CAAB has provided additional information on the safety oversight on air carriers certified in Botswana. (19) The improved implementation of international safety standards and the available safety information show a strong development of the CAAB and do not indicate that there are remaining negative trends relating to the safety of air carriers certified in Botswana which would form a reason for concern from an aviation safety perspective. (20) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Botswana. Air carriers from Georgia (21) ICAO reviewed in April 2016 the corrective actions taken by the Civil Aviation Authority of Georgia (GCAA) to address the SSC regarding the certification process for the issuance of air operator certificates. That SSC was identified during the ICAO Coordinated Validation Mission of October 2013. On the basis of that review, ICAO determined that the corrective actions taken by the GCAA had successfully resolved the SSC. (22) The improved implementation of international safety standards and the available safety information show a strong commitment of the GCAA towards resolving safety deficiencies and do not indicate that there are remaining negative trends relating to the safety of air carriers certified in Georgia which would form a reason for concern from an aviation safety perspective. (23) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from Georgia. Air carriers from the Republic of Guinea (24) As agreed in the technical meeting with the Commission, held in Brussels in January 2013, the competent authorities of the Republic of Guinea, the Direction nationale de l'aviation civile (DNAC), have regularly provided the Commission with information on the on-going implementation of the corrective action plan, which was approved by ICAO in December 2012, as well as on all the activities linked to it. (25) The latest progress report submitted by DNAC, received by the Commission on 3 May 2016, describes the most recent activities and developments regarding the implementation of the corrective action plan, which currently focusses on inspector training in the areas of operations, airworthiness, personnel licensing and aerodromes, the continuation of the certification process of the air carriers and the surveillance programme. The full ICAO-compliant (5-phase) certification of the air carrier Konair GuinÃ ©e has been concluded and that air carrier obtained its Air Operator Certificate (AOC) on 17 September 2015 (AOC no. 03/DNAC/2015). Three other air carriers, namely Sahel Aviation Service GuinÃ ©e, Fly Nimba Airlines and Ijet Aviation, continue their certification process. According to DNAC, a surveillance programme has been prepared and implemented. (26) An ICAO Coordinated Validation Mission is planned to take place from 23 to 29 November 2016. (27) The gradual implementation of the corrective action plan, in accordance with what was approved by ICAO in December 2012, and the available safety information do not justify, at present, a decision to impose a ban or operational restrictions on air carriers certified in the Republic of Guinea. However, the Commission intends to continue to closely monitor the situation, taking account of the results of the ICAO coordinated validation mission of November 2016. (28) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from the Republic of Guinea. (29) Should any relevant safety information indicate that there are imminent safety risks as a consequence of lack of compliance with international safety standards, the Commission may be forced to take action, in accordance with Regulation (EC) No 2111/2005. Air carriers from India (30) On 3 May 2016, technical consultations were held between the Commission, EASA, a Member State and representatives from the Directorate-General of Civil Aviation of India (Indian DGCA) and the air carrier Air India, certified in India. Those consultations were held within the context of the earlier agreement of the Indian DGCA to hold technical consultations with the Commission, in order to discuss the Indian DGCA's certification and surveillance obligations, with respect to air carriers from India that it has certified. (31) During those consultations, the Indian DGCA provided its analysis of the performance of Indian air carriers, including Air India, under the SAFA programme. The Indian DGCA reported that it has developed a dedicated ramp inspection unit, in order to assist it with SAFA management measures. The Indian DGCA also provided data pertaining to the first quarter of 2016 resulting from its own ramp inspection activity. In addition, the Indian DGCA provided specific detail with respect to surveillance activity it conducts on certain Indian air carriers. The data presented included an overview of surveillance activity conducted during 2015. Furthermore, the Indian DGCA provided an update of sustainability initiatives it has been taking. These initiatives included recruitment and training of qualified staff, database management development and an update on re-certification tasking. (32) Air India provided detail with respect to its safety and quality management system. Air India also presented flight safety analysis data for 2015, as well as its approach to the dissemination of flight safety information and its SAFA management programme. The SAFA data presented by Air India included its own in-depth analysis of SAFA activity that it has been subjected to. In this regard, Air India provided an overview of its internal processes and procedures, including details with respect to root cause analysis and the resulting mitigating measures that it has implemented. Furthermore, Air India reported that it interacts with the Indian DGCA on a regular basis, including in relation to its SAFA management measures. (33) In letters dated 24 May 2016, the Commission reiterated to the Indian DGCA a number of messages, including that it must continue to monitor closely the SAFA performance of Indian air carriers. The Commission also indicated to Air India that it had taken note of the SAFA management measures that Air India has implemented, but indicated that those measures must bring consistent and sustainable improvements under the SAFA programme. In addition, the Commission reiterated both to the Indian DGCA and to Air India the responsibility that EASA has pursuant to Commission Regulation (EU) No 452/2014 to conduct safety assessments of third country operators and that performance under the SAFA programme is one of the key elements which EASA takes into account when conducting those assessments. (34) The Commission takes note of the information provided by the Indian DGCA and Air India. It is considered that, on the basis of all available information, including the details provided by both the Indian DGCA and Air India at the technical consultation meeting of 3 May 2016, as well as the preliminary results stemming from the recent audit by EASA of Air India in the framework of Commission Regulation (EU) No 452/2014, there are at this stage no grounds for imposing a ban or operational restrictions on air carriers certified in India. However, further technical consultations remain necessary in order to ensure that safety-related issues can be addressed on an ongoing basis. (35) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union by including air carriers from India. (36) The Commission intends to continue its official consultations with the Indian DGCA, pursuant to the provisions laid down in Article 3(2) of Regulation (EC) No 473/2006. (37) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on Indian air carriers, pursuant to Regulation (EU) No 965/2012. Air carriers from Indonesia (38) A Union on-site assessment visit to Indonesia was organised in April 2016 involving experts from the Commission, EASA and Member States. The assessment visit was conducted at the offices of the Directorate-General of Civil Aviation in Indonesia (Indonesian DGCA) and at a number of air carriers certified in Indonesia, namely Citilink, Lion Air, Batik Air, Indonesia Air Asia and Aviastar Mandiri (certified under CASR-135, commuter and charter operations). (39) The experts found that the initial certification of air carriers is carried out through the appropriate five-phase approach and sufficient coordination takes place with other departments within the Indonesian DGCA. The certification audits are documented, findings are made and follow up is requested from the air carriers, including corrective actions and root-cause analysis. (40) The experts could determine that surveillance activities, both audits and inspections, are planned on a yearly basis and that, in general, the surveillance activities are carried out according to the plan. It was noted by the experts that a significant number of flight operations and cabin safety inspectors were recently recruited and still need to be trained on inspection methods and specific regulations. Furthermore, standardisation of the working methods of inspectors regarding reporting, communication of findings, the acceptance of corrective actions, including the root-cause analysis and the agreement on timelines for the follow-up of findings, remains necessary. (41) The Indonesian DGCA was able to demonstrate that enforcement measures are taken. For example, the AOC of Aviastar Mandiri (certified under CASR-121, domestic, flag and supplemental air carrier operations, AOC number 121-043) was revoked due to non-compliance with the regulation on the minimum number of aircraft in the fleet. (42) Evidence presented by Citilink during the Union on-site assessment visit shows that Citilink is able to ensure compliance with the national and international safety standards. Citilink has demonstrated that it has a well-developed safety and quality management system, as well as a well-developed continuous airworthiness organisation and that it applies a proactive approach towards safety. (43) The Lion Group consists of six air carriers certified in three different States and applies an integrated approach to its operations and the safety and quality management. Within the Lion Group, Lion Air and Batik Air are two AOC holders certified in Indonesia. Lion Air and Batik Air demonstrated to the satisfaction of the experts that each of them have well-functioning safety and quality assurance and management systems. The top management of those two air carriers, as well as the management of the Lion Group, have a good understanding of those systems and use them to identify risks and take appropriate measures to mitigate the highest risks to acceptable levels. The experts found that Lion Air and Batik Air employ professional crews and staff and have systems in place to manage the various operations. The management, both at individual air carrier level and at group level, receives and acts on safety and quality information and analyses. The management also promulgates the information and corrective actions through internal publications, electronic and otherwise. (44) The Indonesian DGCA and the air carriers Citilink, Lion Air and Batik Air were heard by the Commission and the Air Safety Committee on 31 May 2016. The Indonesian DGCA presented its current organisational structure, including details on the workforce assigned to its Directorate for Airworthiness and Aircraft Operations and the available budget for safety oversight tasks and the training of inspectors. The Indonesian DGCA provided details on important measures taken over the past year, in particular the update of the Civil Aviation Safety Regulations, an update of the Staff Instructions to the inspectors, improvements to the safety information management system and the start of the development of the State Safety Programme. The Indonesian DGCA provided in its presentation a summary of the corrective actions with regard to the observations made by the experts during the Union on-site assessment visit. (45) Citilink presented its corrective action plan which it developed on the basis of the observations resulting from the Union on-site assessment visit. This corrective action plan contains corrective and preventive actions and has been based on a sound root-cause analysis of those observations. Furthermore, the most important developments since November 2015 were highlighted, including improved implementation of the Flight Data Analysis Programme, additional resources for safety and quality, as well as the on-going development of Safety eReporting software. (46) In the presentation of Lion Air and Batik Air the strategy for the six air carriers in the Lion Group was highlighted. Based on market development, the strategy of the group focusses now on growth in markets outside of Indonesia. Lion Air and Batik Air both gave a presentation on the corrective action plan that was developed on the basis of the observations resulting from the Union on-site assessment visit. This plan contains corrective actions based on a root-cause analysis of those observations. Furthermore, Batik Air explained its investigation into the recent runway incursion involving one of their aircraft, including the safety actions Batik Air has taken immediately after the accident. (47) During the hearing, the Indonesian DGCA informed the Commission that over the past 6 months ICAO has performed an off-site validation of the corrective actions undertaken by the Indonesian DGCA. The final result of this validation is not yet available. The Indonesian DGCA also explained that it is engaged with the Federal Aviation Administration on the improvement of its safety oversight system. The Federal Aviation Administration performed an International Aviation Safety Assessment in February 2016, resulting in seven findings, with a follow-up visit in May 2016. According to the Indonesian DGCA, all findings have been resolved, although the Indonesian DGCA is requested by the Federal Aviation Administration to report on a monthly basis on the progress of the training of inspectors. (48) On the basis of all available information, including the results of the Union on-site assessment visit and the information provided at the hearing, the Commission considers that the Indonesian DGCA has made improvements since 2014. However, the Indonesian DGCA clearly needs to make, among other issues, further improvements to its safety oversight system as well as the training and the standardisation of the working methods of its inspectors. (49) The Commission noted that Citilink, Lion Air and Batik Air are all able to provide specific details in respect to the safe conduct of their respective operations. The Commission considers that there is sufficient evidence of compliance with applicable Indonesian regulations and international safety standards on the part of those air carriers. (50) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to remove Aviastar Mandiri (AOC number 121-043), Citilink, Lion Air and Batik Air from Annex A to Regulation (EC) No 474/2006. (51) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Indonesia, pursuant to Regulation (EU) No 965/2012. (52) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Iran (53) The air carrier Iran Air, certified by the Civil Aviation Organisation of the Islamic Republic of Iran (CAO-IRI), was included in Annex B to Regulation (EC) No 474/2006 in March 2010. Following a Union on-site assessment visit, the operational restrictions to the fleet of Iran Air were further specified in July 2010. (54) A new Union on-site assessment visit to Iran took place in May 2016 involving experts from the Commission, EASA and Member States. That assessment visit was conducted at the offices of the Civil Aviation Organisation of the Islamic Republic of Iran and at the offices and facilities of Iran Air. (55) The experts found that the CAO-IRI is a well-structured civil aviation authority, dealing with all aspects of civil aviation as a regulatory body. The experts also found that Iran has a comprehensive regulatory system in place, which is frequently updated. In the light of the facts observed during the Union on-site assessment visit, the experts concluded that there is no lack of ability and willingness on the part of the CAO-IRI to address safety deficiencies. (56) The experts found that, since the previous Union on-site assessment visit in July 2010, Iran Air has addressed the observations made on that occasion. The continued airworthiness management of the Airbus A320 fleet has improved and is now at the same standard as for the Airbus A300 and A310 fleet. The experts found that the safety management system of Iran Air has improved over the years, even though it can benefit from further improvements, mainly in the areas of effectively applying the described procedures and further integrating the safety management and quality management function at corporate level. In the area of airworthiness, the experts made a number of observations, which can help Iran Air to further improve the safety and quality of its operations. (57) On 1 June 2016, the CAO-IRI and Iran Air were heard by the Commission and the Air Safety Committee. The CAO-IRI gave a presentation on the aviation activities in Iran, the organisational structure of the CAO-IRI and the outline of aviation safety regulations in Iran. Furthermore, CAO-IRI presented details on its ICAO audit report and the corrective actions undertaken. Those actions include legislative amendments to ensure sufficient resources and independence for the CAO-IRI to perform its safety oversight functions. That presentation confirmed the overall positive developments observed during the Union on-site assessment visit. (58) Iran Air gave a high level overview of the company, including its current fleet and the available resources and facilities, underlining that in its view it has the capacity to renew and expand its fleet. In addition, Iran Air presented the corrective actions that it carried out on the basis of the observations resulting from the Union on-site assessment visit that took place in July 2010, including the improvements made to the airworthiness management of the Airbus A320 fleet and the improvements to its safety and quality management. Iran Air presented the corrective action plan that was developed on the basis of the observations made during the Union on-site assessment visit of May 2016. The main elements in this plan are the improvement of the Flight Data Analysis Programme and the introduction of better software to support the safety management system. (59) An important part of the presentation was dedicated to the plans of Iran Air for the renewal and expansion of its fleet. Iran Air plans to add aircraft of an existing type to its fleet and to introduce a new type of aircraft to the fleet. According to their presentation, a comprehensive management of change project is set up with a dedicated project team, to proactively identify, manage and mitigate any safety risks that come with the introduction of a new aircraft type. The standard documented processes are used for all external and internal changes in the operations, associated with the introduction of a new aircraft type, which may have an adverse effect on safety. (60) However, with respect to the existing aircraft of the types Fokker F100 and Boeing B747 in the fleet of Iran Air, no relevant information was provided on the improvements with regard to their airworthiness management. (61) On the basis of all available information, including the results of the Union on-site assessment visit of May 2016 and the hearing, the Commission considers that Iran Air has made sustained improvements in the airworthiness management of the Airbus A320 fleet and that Iran Air has shown that it has the ability to introduce new aircraft types into its fleet. (62) It is equally recognised that there has been no lack of willingness of CAO-IRI and Iran Air to engage with the Commission. It is considered that, in general, CAO-IRI has sufficient ability to discharge its responsibilities with respect to the oversight of air carriers certified in Iran. With regard to Iran Air, the Commission considers that there is sufficient evidence of compliance with applicable international safety standards and recommended practices. However, the management of the Fokker F100 and Boeing B747 fleet still requires improvements. On that basis, the Commission considers that the current operational restrictions on Iran Air can be removed, with the exception of the current restrictions on the aircraft of the types Fokker F100 and Boeing B747 in the fleet of Iran Air, which needs to be maintained. (63) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to limit the operational restrictions with regard to Iran Air to all aircraft of the type Fokker F100 and Boeing B747 in Annex B to Regulation (EC) No 474/2006. (64) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Iran, pursuant to Regulation (EU) No 965/2012. (65) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Kazakhstan (66) Since July 2009, all air carriers certified in Kazakhstan, except one, are subject to a full operating ban, mainly due to the inability of the authority responsible for the safety oversight of air carriers certified in Kazakhstan, the Civil Aviation Committee of Kazakhstan (CAC), to implement and enforce applicable international safety standards. The air carrier Air Astana, certified in Kazakhstan, was removed from Annex B to Regulation (EC) No 474/2006 in December 2015 and is allowed to operate into the Union. (67) An ICAO Coordinated Validation Mission was conducted in April 2016 in Kazakhstan. The CAC informed the Commission that, as a preliminary result, the effective implementation of international safety standards improved from 64 % to 74 %. Based on the preliminary results of that ICAO Coordinated Validation Mission, ICAO determined on 20 April 2016 that the SSC has successfully been resolved by the CAC. The final report of the ICAO Coordinated Validation Mission will be available in July 2016. (68) On the basis of the information available to the Commission at present, it is concluded that the project for regulatory reform in Kazakhstan in the field of civil aviation has made further progress. However, detailed information on the results of the ICAO Coordinated Validation Mission of April 2016 is not yet available. Before any decision on an amendment of the restrictions on air carriers certified in Kazakhstan can be taken, on-site verification of the improvements of the CAC civil aviation safety oversight system is required. (69) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Kazakhstan. Air carriers from Madagascar (70) The air carrier Air Madagascar, certified in Madagascar, is subject to operational restrictions and is listed in Annex B to Regulation (EC) No 474/2006. Consultations with the competent authorities of Madagascar, Aviation civile de Madagascar (ACM), and with Air Madagascar have been pursued with a view to receiving updates on progress made in the implementation of corrective actions. (71) On 2 October 2015, technical consultations were held between experts from the Commission, EASA and senior representatives from ACM and from Air Madagascar. During that meeting, ACM and Air Madagascar provided information on the progress that they made with regard to the respective corrective and preventive action plans that they implemented to address the safety deficiencies mentioned in recitals 66 to 74 of Commission Implementing Regulation (EU) No 390/2011 (7). Considering that those safety deficiencies have been adequately addressed, ACM, together with Air Madagascar, requested a re-assessment of the operational restrictions imposed on Air Madagascar. (72) That request was discussed in November 2015. While recognising the progress achieved by ACM and Air Madagascar, the Commission concluded that verification on the spot of the actual implementation of international safety standards remained necessary before any adjustment of the current partial ban on Air Madagascar. (73) In March 2016, experts of EASA, accompanied by an expert observer from a Member State, conducted an audit of Air Madagascar in the framework of the application submitted by Air Madagascar for a third country operator authorisation from EASA under Commission Regulation (EU) No 452/2014. (74) In the context of that audit, the experts from EASA and the expert observer also visited ACM. During that visit, ACM provided the expert team with evidence of the effectiveness of its corrective and preventive action plan developed and implemented after the imposition of the operational restrictions on Air Madagascar. It also provided evidence of its capacity to discharge its obligations under ICAO standards for its certification and oversight activities. It demonstrated that, since the Union on-site assessment visit of February 2014, ACM has successfully completed the re-certification of nine air carriers, denied the renewal of the air operator certificate of one air carrier and proceeded with the certification of a new air carrier. The certification files reviewed by the expert team were found to be well organised and structured in accordance with the ICAO certification process. The oversight programme was reviewed for four operators and the expert team noted that ACM had evolved from a traditional compliance oversight programme to a risk-based approach oversight activities plan. The expert team also noted that 90 % of the planned activities had been effectively performed for the period 2014/2015 in the areas of operations, licensing and continuing airworthiness. (75) The audit to Air Madagascar demonstrated the effectiveness of the corrective and preventive action developed and implemented by that air carrier. In particular, Air Madagascar provided evidence that the management of its Airbus A340 fleet is identical to all its other fleets and that the Airbus A340 fleet is also fully included in its quality and safety managements systems. Relevant samples of the activities of Air Madagascar did not reveal any evidence of safety-critical non-compliances with international safety standards. (76) The on-site assessment visit of March 2016, with respect to the common criteria set out in the Annex to Regulation (EC) No 2111/2005, demonstrated that ACM and Air Madagascar are willing and able to address remaining safety deficiencies. In addition, it has been demonstrated that ACM has sufficient ability to implement and, when necessary, enforce relevant international safety standards, including the aviation safety regulations promulgated by ACM. (77) On the basis of all information available at present, including the results of the audit of March 2016, the Commission considers that ACM and Air Madagascar have made sustained improvements over a continuous time period. It is also recognised that there has been no lack of willingness of ACM and Air Madagascar to engage on an ongoing basis with the Commission. It is considered that ACM has the ability to discharge its responsibilities with respect to the oversight of air carriers certified in Madagascar and that there is sufficient evidence of compliance with applicable international safety standards and recommended practices on the part of Air Madagascar. (78) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to remove Air Madagascar, certified in Madagascar, from Annex B to Regulation (EC) No 474/2006. (79) Member States are to continue to verify effective compliance by Air Madagascar with the relevant safety standards, through the prioritisation of ramp inspections, pursuant to Regulation (EU) No 965/2012. Should the results of such inspections, or any other relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Mozambique (80) The technical assistance project, which was set up following the Union on-site assessment visit of April 2015, has continued to provide support in various domains to the competent civil aviation authorities in Mozambique, the Instituto de AviaÃ §Ã £o Civil de MoÃ §ambique (IACM). The legislation establishing the IACM with extended powers and autonomy has been approved by the parliament with a unanimous vote on 30 March 2016 and awaits promulgation by the Head of State. A number of legal and technical specific regulations have been reviewed in depth and are currently at different stages of development or approval. The training of existing technical staff in the areas of airworthiness, operations, personnel licensing, aerodromes, air traffic management, aeronautical information management and aviation security has continued. A new round of recruitment of technical staff in the areas of operations, airworthiness and aviation security has been carried out. Medical assessors have been trained under a cooperation protocol with Portugal. Work continues to systematically address and close all the open findings of the ICAO Universal Safety Oversight Audit, with a view to significantly improve the effective implementation ratio. Regular contacts with all the existing operators have continued and various rounds of discussion regarding improvements of their operations have taken place. All internal procedures and processes of IACM that require a significant overhaul had previously been identified and work to introduce significant improvements is progressing. (81) The air carrier Linhas AÃ ©reas de MoÃ §ambique (LAM), certified in Mozambique, suffered a crash in Namibia on 29 November 2013. The final report of the accident was officially published by the Directorate of Aircraft Accident Investigation of the Ministry of Works and Transport of the Republic of Namibia on 30 March 2016. It concludes that the crash was the result of intentional action by the captain. The report includes five recommendations addressed to ICAO and one recommendation addressed to IACM to mandate the presence of two crew members in the flight deck during all phases of flight. IACM implemented the recommendation through Safety Directive DOS-02/16, published in May 2016. (82) However, the ability of IACM to oversee the civil aviation activities in Mozambique is at this stage not yet fully in accordance with international safety standards. There is therefore insufficient evidence to justify a decision on an adjustment of the operating ban of all air carriers certified in Mozambique. (83) While improvements are not sufficient to warrant an adjustment of the current ban, the situation is promising enough to warrant an additional Union on-site assessment visit in the coming months. (84) According to a list provided by IACM on 13 May 2016, two new air carriers have been certified in Mozambique, namely CHC HelicÃ ³pteros Lda (AOC MOZ-22) and Inter Airways Lda (AOC MOZ-24). However, IACM was not able to provide evidence that the safety oversight of those air carriers is ensured in compliance with international safety standards. Through that same list, IACM informed the Commission that the AOCs of the air carriers Kaya Airlines Lda (AOC MOZ-09) and Trabalhos e Transportes AÃ ©reos Lda (AOC MOZ-16) have been revoked. (85) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to include the air carriers CHC HelicÃ ³pteros Lda and Inter Airways Lda in Annex A to Regulation (EC) No 474/2006 and to remove the air carriers Kaya Airlines Lda and Trabalhos e Transportes AÃ ©reos Lda from that Annex. Air carriers from the Russian Federation (86) The Commission, EASA and the Member States have over the past period continued to closely monitor the safety performance of air carriers certified in the Russian Federation and operating within the Union, including through prioritisation of the ramp inspections to be carried out on certain Russian air carriers in accordance with Regulation (EU) No 965/2012. (87) On 4 March 2016, the Commission, assisted by EASA, met with representatives of the Russian Federal Air Transport Agency (FATA). The purpose of this meeting was to review the safety performance of Russian air carriers on the basis of SAFA ramp inspections reports for the period between 21 February 2015 and 20 February 2016 and to identify cases which deserve special attention. (88) During the meeting, the Commission reviewed more in detail the SAFA results of four air carriers from the Russian Federation. FATA informed the Commission about the revocation in December 2015 of the AOC of one of these four air carriers, as well as the actions taken by two other of those four air carriers themselves. (89) In addition, during that meeting FATA committed to intensify its work with the fourth air carrier in order to ensure that it improves its SAFA records. As this air carrier had also submitted an application for a third country operator authorisation from EASA under Commission Regulation (EU) No 452/2014, the Commission took the opportunity of this meeting to clarify the link between Regulation (EC) No 2011/2005 and Commission Regulation (EU) No 452/2014. As a result of further discussions between FATA and this fourth air carrier, FATA removed the authorisation of this air carrier for flights into the EU from the scope of its AOC. Subsequently, this air carrier decided to withdraw its application to EASA. (90) Based on the available information, it was concluded that a hearing before the Commission and the Air Safety Committee of the Russian aviation authorities or of air carriers certified in the Russian Federation was not necessary. However, it was agreed that the regular meetings of safety expert between the Commission and the Russian authorities, at least once before each meeting of the Air Safety Committee, are to continue. (91) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union to include air carriers from the Russian Federation. (92) Member States are to continue to verify effective compliance with the international safety standards by the air carriers from the Russian Federation, through the prioritisation of ramp inspections, in accordance with Regulation (EU) No 965/2012. (93) Should those inspections point to an imminent safety risk as a consequence of non-compliance with the relevant safety standards, the Commission may be obliged to take action against air carriers from the Russian Federation, in accordance with Regulation (EC) No 2111/2005. Air carriers from Sudan (94) The Sudan Civil Aviation Authority (SCAA) has over the past period maintained regular contacts with the Commission, in particular with regard to the assessment of air carriers registered in Sudan. According to an updated list of air carriers from Sudan, provided by SCAA on 22 December 2015, no new air carriers were certified and six air carriers had their Air Operator Certificates revoked: Almajal Aviation Service, Bentiu Air Transport, Dove Airlines, Fourty Eight Aviation, Marsland Company and Mid Airlines. In the same letter, the SCAA informed the Commission that Sudan has developed its State Safety Programme manual and the Sudan Civil Aviation Regulations Part 19  Safety Management, which contains Standards and regulatory requirements for the establishment and maintenance of safety management systems by applicable service providers. (95) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the list of air carriers which are subject to an operating ban within the Union should be amended to remove the air carriers Almajal Aviation Service, Bentiu Air Transport, Dove Airlines, Fourty Eight Aviation, Marsland Company and Mid Airlines from Annex A to Regulation (EC) No 474/2006. Air carriers from Taiwan (96) The Commission has continued consultations with the competent authorities of Taiwan, the Civil Aeronautics Administration (CAA Taiwan). On 23 May 2016, a meeting took place between the Commission, EASA and experts from the CAA Taiwan and from the air carrier TransAsia Airways (TNA), certified in Taiwan. (97) During that meeting, the CAA Taiwan presented the progress of the implementation of the actions launched after the accidents and incidents involving TNA as well as the results of the oversight programme for TNA. CAA Taiwan also indicated that all recommendations issued by external organisations, as a result of their respective on-site assessment visits in 2015, had been accepted and implemented. (98) In addition, CAA Taiwan informed the Commission that it will only allow TNA to increase its number of operations only after CAA Taiwan has validated the effectiveness of the mitigating actions undertaken by TNA. Finally, CAA Taiwan and TNA agreed to further technical consultations in order to allow the Commission to follow the implementation of the respective corrective and preventive action plans and to ensure that any safety-related issues can be discussed as appropriate. (99) On the basis of the information available to the Commission, it was considered that it was not necessary for the CAA Taiwan and TNA to appear before the Commission and the Air Safety Committee and that no operating ban on air carriers from Taiwan is necessary. (100) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Taiwan. Air carriers from Thailand (101) On 2 May 2016, a technical meeting was held as part of the active consultations with the Civil Aviation Authority of Thailand (CAAT), in order to update the Commission on the progress that has been achieved since November 2015. The CAAT provided an update on the key safety assurance enforcement activities, including the revocation of one AOC, the grounding of aircraft due to safety issues, the deregistration of aircraft due to financial unfitness of the air carriers and the inspection of flight and duty times. Furthermore, CAAT informed on the AOC recertification progress with support from an external organisation, the sustainability and capacity building of the CAAT organisation, as well as on the current organisation of the CAAT. (102) The CAAT expressed several times that it considers it of more importance to take sustainable corrective actions instead of quick fixes. The CAAT explained that there is sufficient political commitment for this approach, but time is needed. With the contract with an external organisation in place, the re-certification of the air carriers will commence shortly with a view to recertifying the international operators over the coming 9 months. This will also form the basis for the resolution of the ICAO SSC. (103) With respect to the long term capacity building project that the CAAT wants to undertake with the support from EASA under the Memorandum of Understanding that was signed in 2015, CAAT requests to have EASA experts in seven key strategic CAAT departments that would act as coaches to the CAAT managers in implementing international safety standards. (104) The government of Thailand and the CAAT show a clear commitment to improving the safety oversight system in Thailand and have provided evidence that relevant progress has been achieved over the past year. Moreover, the available safety information on air carriers certified in Thailand does not support a decision to impose a ban or operational restrictions. In order to monitor the situation closely, consultations with the authorities from Thailand are to continue, in accordance with Article 3(2) of Regulation (EC) No 473/2006. (105) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that there are at this stage no grounds for amending the list of air carriers which are subject to an operating ban within the Union with respect to air carriers from Thailand. (106) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Thailand, pursuant to Regulation (EU) No 965/2012. (107) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. Air carriers from Zambia (108) A Union on-site assessment visit to Zambia took place in April 2016. Experts from the Commission, EASA and Member States participated in that assessment visit. The Union on-site assessment visit was conducted at the offices of the Zambia Civil Aviation Authority (ZCAA) and, by way of a relevant sample, at the offices of the air carriers Proflight Commuter Services (dba Proflight Zambia) and Royal Air Charters, certified in Zambia. (109) The main conclusions of that Union on-site assessment visit with respect to the ZCAA can be summarised as follows. The ZCAA is, on the whole, willing and able to address safety deficiencies and has sufficient ability to implement and where necessary enforce relevant international safety standards, as well as its own Zambia Civil Aviation Requirements. The ZCAA was able to demonstrate that, on the whole, its staff are suitably experienced and qualified to properly conduct oversight duties. On the other hand, the experts indicated that it would be useful for the ZCAA to further build upon its progress to date, as regards the standardisation of its oversight activity including the continuation training of its oversight inspectors. Equally, the ZCAA could usefully pay specific attention to further improving its processes and procedures with regard to documentation control and access. (110) The main conclusion of the Union on-site assessment visit with respect to Proflight Commuter Services (dba Proflight Zambia) is that there is no lack of willingness and, on the whole, no lack of ability of the air carrier to address safety deficiencies. In addition, the experts found that sufficient evidence exists to indicate that, in general Proflight Commuter Services (dba Proflight Zambia) is able to ensure compliance with relevant international safety standards and the Zambia Civil Aviation Requirements. (111) The main conclusion of the Union on-site assessment visit with respect to Royal Air Charters is that there is no lack of willingness or ability of the air carrier to address safety deficiencies. In addition, the experts found that sufficient evidence exists to indicate that Royal Air Charters is able to ensure compliance with relevant international safety standards and the Zambia Civil Aviation Requirements. (112) The ZCAA was heard by the Commission and the Air Safety Committee on 1 June 2016. On that occasion, Proflight Commuter Services (dba Proflight Zambia) was also heard. (113) The ZCAA presented its current organisational structure, including the training and qualifications of its inspectors. It explained that it is committed to continue with the standardisation of its inspecting force. In terms of certification and surveillance activity, the ZCAA reported that it has oversight responsibility for currently only 10 AOC holders. The ZCAA provided information concerning their certification and summarised the main surveillance elements that they are subjected to. In addition, the ZCAA emphasised its commitment to further pursuing its policy of continuous improvement, including its essential work on safety oversight standardisation. (114) The ZCAA also provided a summary of its corrective actions with regard to the observations raised during the Union on-site assessment visit of April 2016. (115) Proflight Commuter Services (dba Proflight Zambia) presented details on its organisational structure, its development plans and specifics relating to its Safety and Quality management systems, including the process and detail of its handling and assessment of safety reports. In addition, it reported on its corrective actions with regard to the observations raised during the Union on-site assessment visit of April 2016. (116) The Commission noted that Proflight Commuter Services (dba Proflight Zambia) at the hearing presented to a satisfactory standard and was able to provide specific details in respect to the safe conduct of its operations. (117) On the basis of all available information, including the results of the Union on-site assessment visit and the information provided at the hearing, the Commission considers there is sufficient evidence of compliance with applicable international safety standards and recommended practices on the part of air carriers certified in Zambia. (118) On the basis of all information available at present, including the results of the Union on-site assessment visit and the information provided at the hearing, the Commission considers that the ZCAA has made sustainable improvements. The Commission also recognises that there has been no lack of willingness of the ZCAA to engage on an ongoing basis with the Commission and that ZCAA is transparent in its recognition that it is to continue to further develop its safety oversight and surveillance procedures. It is assessed that the ZCAA has the ability to discharge its responsibilities with respect to the oversight of air carriers certified in Zambia. During the hearing, the ZCAA agreed to continue the safety dialogue with the Commission, including through additional meetings or visits, if and when deemed necessary by the Commission. (119) In accordance with the common criteria set out in the Annex to Regulation (EC) No 2111/2005, it is therefore considered that the Union list of air carriers which are subject to an operating ban within the Union should be amended to remove all air carriers certified in Zambia from Annex A to Regulation (EC) No 474/2006. (120) Member States are to continue to verify the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on air carriers certified in Zambia, pursuant to Regulation (EU) No 965/2012. (121) Should any relevant safety information indicate that there are imminent safety risks as a consequence of a lack of compliance with international safety standards, the Commission may be obliged to take further action, in accordance with Regulation (EC) No 2111/2005. (122) Regulation (EC) No 474/2006 should therefore be amended accordingly, (123) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: (1) Annex A is replaced by the text set out in Annex I to this Regulation; (2) Annex B is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2016. For the Commission, On behalf of the President, Violeta BULC Member of the Commission (1) OJ L 344, 27.12.2005, p. 15. (2) Commission Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 14). (3) Council Regulation (EEC) No 3922/1991 of 16 December 1991 on the harmonization of the technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (4) Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (OJ L 84, 23.3.2006, p. 8). (5) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down the technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (6) Commission Regulation (EU) No 452/2014 of 29 April 2014 laying down technical requirements and administrative procedures related to air operations of third country operators pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 133, 6.5.2014, p. 12). (7) Commission Implementing Regulation (EU) No 390/2011 of 19 April 2011 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (OJ L 104, 20.4.2011, p. 10). ANNEX I ANNEX A LIST OF AIR CARRIERS WHICH ARE BANNED FROM OPERATING WITHIN THE UNION, WITH EXCEPTIONS (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ( AOC ) Number or Operating Licence Number ICAO airline designation number State of the Operator BLUE WING AIRLINES SRBWA-01/2002 BWI Suriname IRAQI AIRWAYS 001 IAW Iraq All air carriers certified by the authorities with responsibility for regulatory oversight of Afghanistan, including Islamic Republic of Afghanistan ARIANA AFGHAN AIRLINES AOC 009 AFG Islamic Republic of Afghanistan KAM AIR AOC 001 KMF Islamic Republic of Afghanistan PAMIR AIRLINES Unknown PIR Islamic Republic of Afghanistan SAFI AIRWAYS AOC 181 SFW Islamic Republic of Afghanistan All air carriers certified by the authorities with responsibility for regulatory oversight of Angola, with the exception of TAAG Angola Airlines put in Annex B, including Republic of Angola AEROJET AO 008-01/11 TEJ Republic of Angola AIR GICANGO 009 Unknown Republic of Angola AIR JET AO 006-01/11-MBC MBC Republic of Angola AIR NAVE 017 Unknown Republic of Angola AIR26 AO 003-01/11-DCD DCD Republic of Angola ANGOLA AIR SERVICES 006 Unknown Republic of Angola DIEXIM 007 Unknown Republic of Angola FLY540 AO 004-01 FLYA Unknown Republic of Angola GIRA GLOBO 008 GGL Republic of Angola HELIANG 010 Unknown Republic of Angola HELIMALONGO AO 005-01/11 Unknown Republic of Angola MAVEWA 016 Unknown Republic of Angola SONAIR AO 002-01/10-SOR SOR Republic of Angola All air carriers certified by the authorities with responsibility for regulatory oversight of Benin, including Republic of Benin AERO BENIN PEA No 014/MDCTTTATP-PR/ANAC/DEA/SCS AEB Republic of Benin AFRICA AIRWAYS Unknown AFF Republic of Benin ALAFIA JET PEA No 014/ANAC/MDCTTTATP-PR/DEA/SCS Unknown Republic of Benin BENIN GOLF AIR PEA No 012/MDCTTP-PR/ANAC/DEA/SCS. BGL Republic of Benin BENIN LITTORAL AIRWAYS PEA No 013/MDCTTTATP-PR/ANAC/DEA/SCS. LTL Republic of Benin COTAIR PEA No 015/MDCTTTATP-PR/ANAC/DEA/SCS. COB Republic of Benin ROYAL AIR PEA No 11/ANAC/MDCTTP-PR/DEA/SCS BNR Republic of Benin TRANS AIR BENIN PEA No 016/MDCTTTATP-PR/ANAC/DEA/SCS TNB Republic of Benin All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Congo, including Republic of Congo AERO SERVICE RAC06-002 RSR Republic of Congo CANADIAN AIRWAYS CONGO RAC06-012 Unknown Republic of Congo EMERAUDE RAC06-008 Unknown Republic of Congo EQUAFLIGHT SERVICES RAC 06-003 EKA Republic of Congo EQUAJET RAC06-007 EKJ Republic of Congo EQUATORIAL CONGO AIRLINES S.A. RAC 06-014 Unknown Republic of Congo MISTRAL AVIATION RAC06-011 Unknown Republic of Congo TRANS AIR CONGO RAC 06-001 TSG Republic of Congo All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (DRC), including Democratic Republic of Congo (DRC) AIR FAST CONGO 409/CAB/MIN/TVC/0112/2011 Unknown Democratic Republic of Congo (DRC) AIR KASAI 409/CAB/MIN/TVC/0053/2012 Unknown Democratic Republic of Congo (DRC) AIR KATANGA 409/CAB/MIN/TVC/0056/2012 Unknown Democratic Republic of Congo (DRC) AIR TROPIQUES 409/CAB/MIN/TVC/00625/2011 Unknown Democratic Republic of Congo (DRC) BLUE AIRLINES 106/CAB/MIN/TVC/2012 BUL Democratic Republic of Congo (DRC) BLUE SKY 409/CAB/MIN/TVC/0028/2012 Unknown Democratic Republic of Congo (DRC) BUSY BEE CONGO 409/CAB/MIN/TVC/0064/2010 Unknown Democratic Republic of Congo (DRC) COMPAGNIE AFRICAINE D'AVIATION (CAA) 409/CAB/MIN/TVC/0050/2012 Unknown Democratic Republic of Congo (DRC) CONGO AIRWAYS 019/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) DAKOTA SPRL 409/CAB/MIN/TVC/071/2011 Unknown Democratic Republic of Congo (DRC) DOREN AIR CONGO 102/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) GOMAIR 409/CAB/MIN/TVC/011/2010 Unknown Democratic Republic of Congo (DRC) KIN AVIA 409/CAB/MIN/TVC/0059/2010 Unknown Democratic Republic of Congo (DRC) KORONGO AIRLINES 409/CAB/MIN/TVC/001/2011 KGO Democratic Republic of Congo (DRC) MALU AVIATION 098/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) MANGO AIRLINES 409/CAB/MIN/TVC/009/2011 Unknown Democratic Republic of Congo (DRC) SERVE AIR 004/CAB/MIN/TVC/2015 Unknown Democratic Republic of Congo (DRC) SERVICES AIR 103/CAB/MIN/TVC/2012 Unknown Democratic Republic of Congo (DRC) SWALA AVIATION 409/CAB/MIN/TVC/0084/2010 Unknown Democratic Republic of Congo (DRC) TRANSAIR CARGO SERVICES 409/CAB/MIN/TVC/073/2011 Unknown Democratic Republic of Congo (DRC) WILL AIRLIFT 409/CAB/MIN/TVC/0247/2011 Unknown Democratic Republic of Congo (DRC) All air carriers certified by the authorities with responsibility for regulatory oversight of Djibouti, including Djibouti DAALLO AIRLINES Unknown DAO Djibouti All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea CEIBA INTERCONTINENTAL 2011/0001/MTTCT/DGAC/SOPS CEL Equatorial Guinea Cronos AIRLINES 2011/0004/MTTCT/DGAC/SOPS Unknown Equatorial Guinea PUNTO AZUL 2012/0006/MTTCT/DGAC/SOPS Unknown Equatorial Guinea TANGO AIRWAYS Unknown Unknown Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Eritrea, including Eritrea ERITREAN AIRLINES AOC No 004 ERT Eritrea NASAIR ERITREA AOC No 005 NAS Eritrea All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Gabon, with the exception of Afrijet and SN2AG put in Annex B, including Republic of Gabon AFRIC AVIATION 010/MTAC/ANAC-G/DSA EKG Republic of Gabon ALLEGIANCE AIR TOURIST 007/MTAC/ANAC-G/DSA LGE Republic of Gabon NATIONALE REGIONALE TRANSPORT (N.R.T) 008/MTAC/ANAC-G/DSA NRG Republic of Gabon SKY GABON 009/MTAC/ANAC-G/DSA SKG Republic of Gabon SOLENTA AVIATION GABON 006/MTAC/ANAC-G/DSA SVG Republic of Gabon TROPICAL AIR-GABON 011/MTAC/ANAC-G/DSA Unknown Republic of Gabon All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, with the exception of Garuda Indonesia, Airfast Indonesia, Ekspres Transportasi Antarbenua, Indonesia Air Asia, Citilink, Lion Air and Batik Air, including Republic of Indonesia AIR BORN INDONESIA 135-055 Unknown Republic of Indonesia AIR PACIFIC UTAMA 135-020 Unknown Republic of Indonesia ALDA TRANS PAPUA 135-056 Unknown Republic of Indonesia ALFA TRANS DIRGANTATA 135-012 Unknown Republic of Indonesia ANGKASA SUPER SERVICES 135-050 LBZ Republic of Indonesia ASI PUDJIASTUTI 135-028 SQS Republic of Indonesia AVIASTAR MANDIRI 135-029 VIT Republic of Indonesia DABI AIR NUSANTARA 135-030 Unknown Republic of Indonesia DERAYA AIR TAXI 135-013 DRY Republic of Indonesia DERAZONA AIR SERVICE 135-010 DRZ Republic of Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Republic of Indonesia EASTINDO 135-038 ESD Republic of Indonesia ELANG LINTAS INDONESIA 135-052 Unknown Republic of Indonesia ELANG NUSANTARA AIR 135-053 Unknown Republic of Indonesia ENGGANG AIR SERVICE 135-045 Unknown Republic of Indonesia ERSA EASTERN AVIATION 135-047 Unknown Republic of Indonesia GATARI AIR SERVICE 135-018 GHS Republic of Indonesia HEAVY LIFT 135-042 Unknown Republic of Indonesia INDONESIA AIR ASIA EXTRA 121-054 Unknown Republic of Indonesia INDONESIA AIR TRANSPORT 121-034 IDA Republic of Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Republic of Indonesia JAYAWIJAYA DIRGANTARA 121-044 JWD Republic of Indonesia JOHNLIN AIR TRANSPORT 135-043 JLB Republic of Indonesia KAL STAR 121-037 KLS Republic of Indonesia KARTIKA AIRLINES 121-003 KAE Republic of Indonesia KOMALA INDONESIA 135-051 Unknown Republic of Indonesia KURA-KURA AVIATION 135-016 KUR Republic of Indonesia MARTABUANA ABADION 135-049 Unknown Republic of Indonesia MATTHEW AIR NUSANTARA 135-048 Unknown Republic of Indonesia MIMIKA AIR 135-007 Unknown Republic of Indonesia MY INDO AIRLINES 121-042 Unknown Republic of Indonesia NAM AIR 121-058 Unknown Republic of Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Republic of Indonesia NUSANTARA AIR CHARTER 121-022 SJK Republic of Indonesia PEGASUS AIR SERVICES 135-036 Unknown Republic of Indonesia PELITA AIR SERVICE 121-008 PAS Republic of Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Republic of Indonesia PURA WISATA BARUNA 135-025 Unknown Republic of Indonesia RIAU AIRLINES 121-016 RIU Republic of Indonesia SAYAP GARUDA INDAH 135-004 Unknown Republic of Indonesia SMAC 135-015 SMC Republic of Indonesia SRIWIJAYA AIR 121-035 SJY Republic of Indonesia SURYA AIR 135-046 Unknown Republic of Indonesia TRANSNUSA AVIATION MANDIRI 121-048 TNU Republic of Indonesia TRANSWISATA PRIMA AVIATION 135-021 TWT Republic of Indonesia TRAVEL EXPRESS AVIATION SERVICE 121-038 XAR Republic of Indonesia TRAVIRA UTAMA 135-009 TVV Republic of Indonesia TRI MG INTRA ASIA AIRLINES 121-018 TMG Republic of Indonesia TRIGANA AIR SERVICE 121-006 TGN Republic of Indonesia UNINDO 135-040 Unknown Republic of Indonesia WESTSTAR AVIATION INDONESIA 135-059 Unknown Republic of Indonesia WING ABADI AIRLINES 121-012 WON Republic of Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of Kazakhstan, with the exception of Air Astana, including Republic of Kazakhstan AIR ALMATY AK-0483-13 LMY Republic of Kazakhstan ATMA AIRLINES AK-0469-12 AMA Republic of Kazakhstan AVIA-JAYNAR/AVIA-ZHAYNAR AK-0467-12 SAP Republic of Kazakhstan BEK AIR AK-0463-12 BEK Republic of Kazakhstan BEYBARS AIRCOMPANY AK-0473-13 BBS Republic of Kazakhstan BURUNDAYAVIA AIRLINES KZ-01/001 BRY Republic of Kazakhstan COMLUX-KZ KZ-01/002 KAZ Republic of Kazakhstan EAST WING KZ-01/007 EWZ Republic of Kazakhstan EURO-ASIA AIR AK-0472-13 EAK Republic of Kazakhstan FLY JET KZ AK-0477-13 FJK Republic of Kazakhstan INVESTAVIA AK-0479-13 TLG Republic of Kazakhstan IRTYSH AIR AK-0468-13 MZA Republic of Kazakhstan JET AIRLINES KZ-01/003 SOZ Republic of Kazakhstan KAZAIR JET AK-0474-13 KEJ Republic of Kazakhstan KAZAIRTRANS AIRLINE AK-0466-12 KUY Republic of Kazakhstan KAZAVIASPAS AK-0484-13 KZS Republic of Kazakhstan PRIME AVIATION AK-0478-13 PKZ Republic of Kazakhstan SCAT KZ-01/004 VSV Republic of Kazakhstan ZHETYSU AIRCOMPANY AK-0470-12 JTU Republic of Kazakhstan All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including Kyrgyz Republic AIR BISHKEK (formerly EASTOK AVIA) 15 EAA Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic CENTRAL ASIAN AVIATION SERVICES (CAAS) 13 CBK Kyrgyz Republic HELI SKY 47 HAC Kyrgyz Republic AIR KYRGYZSTAN 03 LYN Kyrgyz Republic MANAS AIRWAYS 42 BAM Kyrgyz Republic S GROUP INTERNATIONAL (formerly S GROUP AVIATION) 45 IND Kyrgyz Republic SKY BISHKEK 43 BIS Kyrgyz Republic SKY KG AIRLINES 41 KGK Kyrgyz Republic SKY WAY AIR 39 SAB Kyrgyz Republic TEZ JET 46 TEZ Kyrgyz Republic VALOR AIR 07 VAC Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia. Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Libya, including Libya AFRIQIYAH AIRWAYS 007/01 AAW Libya AIR LIBYA 004/01 TLR Libya BURAQ AIR 002/01 BRQ Libya GHADAMES AIR TRANSPORT 012/05 GHT Libya GLOBAL AVIATION AND SERVICES 008/05 GAK Libya LIBYAN AIRLINES 001/01 LAA Libya PETRO AIR 025/08 PEO Libya All air carriers certified by the authorities with responsibility for regulatory oversight of the Republic of Mozambique, including Republic of Mozambique AMBASSADOR LDA MOZ-21 Unknown Republic of Mozambique CFM  TRABALHOS E TRANSPORTES AÃ REOS LDA MOZ-07 Unknown Republic of Mozambique CHC HELICÃ PTEROS LDA MOZ-22 Unknown Republic of Mozambique COA  COASTAL AVIATION MOZ-15 Unknown Republic of Mozambique CPY  CROPSPRAYERS MOZ-06 Unknown Republic of Mozambique CRA  CR AVIATION LDA MOZ-14 Unknown Republic of Mozambique ETA  EMPRESA DE TRANSPORTES AÃ REOS LDA MOZ-04 Unknown Republic of Mozambique EVERETT AVIATION LDA MOZ-18 Unknown Republic of Mozambique HCP  HELICÃ PTEROS CAPITAL LDA MOZ-11 Unknown Republic of Mozambique INAER AVIATION MOZAMBIQUE LDA MOZ-19 Unknown Republic of Mozambique INTER AIRWAYS LDA MOZ-24 Unknown Republic of Mozambique LAM  LINHAS AÃ REAS DE MOÃ AMBIQUE S.A. MOZ-01 LAM Republic of Mozambique MAKOND, LDA MOZ-20 Unknown Republic of Mozambique MEX  MOÃ AMBIQUE EXPRESSO, SARL MEX MOZ-02 MXE Republic of Mozambique OHI  OMNI HELICÃ PTEROS INTERNATIONAL LDA MOZ-17 Unknown Republic of Mozambique SAF  SAFARI AIR LDA MOZ-12 Unknown Republic of Mozambique SAM  SOLENTA AVIATION MOZAMBIQUE, SA MOZ-10 Unknown Republic of Mozambique All air carriers certified by the authorities with responsibility for regulatory oversight of Nepal, including Republic of Nepal AIR DYNASTY HELI. S. 035/2001 Unknown Republic of Nepal AIR KASTHAMANDAP 051/2009 Unknown Republic of Nepal BUDDHA AIR 014/1996 BHA Republic of Nepal FISHTAIL AIR 017/2001 Unknown Republic of Nepal GOMA AIR 064/2010 Unknown Republic of Nepal HIMALAYA AIRLINES 084/2015 Unknown Republic of Nepal MAKALU AIR 057A/2009 Unknown Republic of Nepal MANANG AIR PVT LTD 082/2014 Unknown Republic of Nepal MOUNTAIN HELICOPTERS 055/2009 Unknown Republic of Nepal MUKTINATH AIRLINES 081/2013 Unknown Republic of Nepal NEPAL AIRLINES CORPORATION 003/2000 RNA Republic of Nepal SAURYA AIRLINES 083/2014 Unknown Republic of Nepal SHREE AIRLINES 030/2002 SHA Republic of Nepal SIMRIK AIR 034/2000 Unknown Republic of Nepal SIMRIK AIRLINES 052/2009 RMK Republic of Nepal SITA AIR 033/2000 Unknown Republic of Nepal TARA AIR 053/2009 Unknown Republic of Nepal YETI AIRLINES DOMESTIC 037/2004 NYT Republic of Nepal All air carriers certified by the authorities with responsibility for regulatory oversight of Sao Tome and Principe, including Sao Tome and Principe AFRICA'S CONNECTION 10/AOC/2008 ACH Sao Tome and Principe STP AIRWAYS 03/AOC/2006 STP Sao Tome and Principe All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Sudan, including Republic of Sudan ALFA AIRLINES SD 54 AAJ Republic of the Sudan BADR AIRLINES 35 BDR Republic of the Sudan BLUE BIRD AVIATION 11 BLB Republic of the Sudan ELDINDER AVIATION 8 DND Republic of the Sudan GREEN FLAG AVIATION 17 Unknown Republic of the Sudan HELEJETIC AIR 57 HJT Republic of the Sudan KATA AIR TRANSPORT 9 KTV Republic of the Sudan KUSH AVIATION CO. 60 KUH Republic of the Sudan NOVA AIRWAYS 46 NOV Republic of the Sudan SUDAN AIRWAYS CO. 1 SUD Republic of the Sudan SUN AIR 51 SNR Republic of the Sudan TARCO AIR 56 TRQ Republic of the Sudan (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX II ANNEX B LIST OF AIR CARRIERS WHICH ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE UNION (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate ( AOC ) Number ICAO airline designation number State of the Operator Aircraft type restricted Registration mark(s) and, when available, construction serial number(s) of restricted aircraft State of registry TAAG ANGOLA AIRLINES 001 DTA Republic of Angola All fleet with the exception of: aircraft of type Boeing B737-700, aircraft of type Boeing B777-200, and aircraft of type Boeing B777-300. All fleet with the exception of: aircraft within the Boeing B737-700 fleet, as mentioned on the AOC; aircraft within the Boeing B777-200 fleet, as mentioned on the AOC; and aircraft within the Boeing B777-300 fleet, as mentioned on the AOC. Republic of Angola AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP. All fleet with the exception of: D6-CAM (851336). Comoros AFRIJET BUSINESS SERVICE (2) 002/MTAC/ANAC-G/DSA ABS Republic of Gabon All fleet with the exception of: 2 aircraft of type Falcon 50, 2 aircraft of type Falcon 900. All fleet with the exception of: TR-LGV; TR-LGY; TR-AFJ; TR-AFR. Republic of Gabon NOUVELLE AIR AFFAIRES GABON (SN2AG) 003/MTAC/ANAC-G/DSA NVS Republic of Gabon All fleet with the exception of: 1 aircraft of type Challenger CL-601, 1 aircraft of type HS-125-800. All fleet with the exception of: TR-AAG, ZS-AFG. Republic of Gabon; Republic of South Africa IRAN AIR FS100 IRA Islamic Republic of Iran All aircraft of type Fokker F100 and of type Boeing B747 Aircraft of type Fokker F100 as mentioned on the AOC; aircraft of type Boeing B747 as mentioned on the AOC Islamic Republic of Iran AIR KORYO GAC-AOC/KOR-01 KOR Democratic People's Republic of Korea All fleet with the exception of: 2 aircraft of type TU-204. All fleet with the exception of: P-632, P-633. Democratic People's Republic of Korea (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Afrijet is only allowed to use the specific aircraft mentioned for its current level of operations within the Union.